UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   August 7, 2013
                             No. 12-1516

                            UNITED STATES OF AMERICA

                                           v.

                                  DURRELL SMITH,
                                               Appellant

                             (D.N.J. No. 3-10-cr-00704-001)

Present: FUENTES, Circuit Judge


             Motion by Appellant to Amend Opinion filed August 6, 2013 to include
             Alison Brill, Esq. as additional counsel for Appellant.

                                           Respectfully,
                                           Clerk/mb
_________________________________ORDER________________________________

The foregoing is granted.

                                        By the Court,


                                        /s/ Julio M. Fuentes
                                        Circuit Judge

Dated: August 12, 2013
DWB/cc:
          Mark E. Coyne, Esq.
          Steven G. Sanders, Esq.
          Kevin F. Carlucci, Esq.
          Alison Brill, Esq.